Mathews, J.
delivered the opinion of the court. This is a suit on a promissory note, wherein the plaintiff obtained judgment and the defendant appealed.
The principal question in the cause arises on a bill of exceptions taken to the opinion of the court below, by which the note was allowed to be given in evidence to the jury withoutproofof the signature of the defendant.
Itis not necessary to prove the defendant’s signature to a note unless it he specially denied.
The answer contains the general issue anti a plea of prescription. In support of the latter, reliance is had on the provisions of the Louisiana Code. But they afford no aid to the appellant, as may be seen by referring to the judgment in the case of the Union Cotton Manufactory vs. Lobdell, 7 Martin, n. s. p. 108.
As there is no specific denial of the signature to the note by the defendant, the solution of the question made by the bill of exceptions depends on a just interpretation of the art. 2240 of the Louisiana Code, and the arts. 324,325 and 326 of the Code of Practice. These laws have already received a construction*from this court unfavorable to the pretensions of the defendant, and no reasons have been adduced in the present case sufficiently forcible to produce a change in our opinion, as expressed in that of Hughs vs Harrison wife, reported in 8 Martin, n. s.p. 297.
It is therefore ordered, adjudged and decreed, that thejudgment of the parish court be affirmed with costs.